Filed: August 16, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
	Petitioner,
	v.
HARDY MYERS,
	Respondent.
(SC S48534)
	On petition to review ballot title.
	Submitted on the record June 4, 2001.
	Gregory W. Byrne, Portland, filed the petition for
petitioner.
	Kelly Knivila, Assistant Attorney General, Salem, filed the
answering memorandum for respondent.  With her on the answering
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	DE MUNIZ, J.
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).	
		DE MUNIZ, J.
		This ballot title review proceeding brought under ORS
250.085(2) concerns the Attorney General's certified ballot title
for a proposed initiative measure, denominated by the Secretary
of State as Initiative Petition 37 (2002).  The proposed measure
would amend the Oregon Constitution to allow Oregon taxpayers to
deduct all state, federal and local "payroll taxes" from income
on their personal state income tax returns.  The measure defines
"payroll taxes" to include all taxes that are calculated as a
percentage of income.
		Petitioner is an elector who timely submitted written
comments to the Secretary of State concerning the content of the
Attorney General's draft ballot title and who, therefore, is
entitled to seek review in this court.  See ORS 250.085(2)
(stating that requirement).  We review the Attorney General's
certified ballot title to determine whether it substantially
complies with the requirements of ORS 250.035(2)(a) to (d).  ORS
250.085(5). 
		Petitioner challenges only the "summary" in the
Attorney General's ballot title.  A ballot title must contain a
"concise and impartial statement of not more than 125 words
summarizing the state measure and its major effect."  ORS
250.035(2)(d).  Here, that statement provides:
		"SUMMARY:  Amends Constitution.  Currently,
individuals may deduct up to $5,000 ($2,500 if married,
filing separately) of federal income taxes paid from
taxable income on Oregon income tax returns.  No other
federal, state or local taxes calculated as percentage
of personal income are deductible.  Measure makes all
taxes calculated as percentage of income deductible on
Oregon income tax return.  Defines taxes as FICA,
Medicare, self-employment and income taxes. 
Establishes phase-in for new deductions beginning 2003
with 10 percent deduction and increasing 10 percent
each year.  Prohibits implementation to affect 'kicker'
refunds due taxpayers for biennium in which measure is
approved.  Prohibits legislature from altering current
partial deductibility of any affected tax.  Reduces
state income tax revenues and provides no replacement
funds.  Other provisions."

		Petitioner contends that one sentence in the ballot
title summary is not impartial and that the summary, therefore,
fails to comply substantially with the requirements of ORS
250.035(2)(d).  The sentence that petitioner challenges states
that the proposed measure "reduces state income tax revenues and
provides no replacement funds."  Petitioner complains that there
is nothing in the proposed measure that deals with replacement
funds.  He asserts that the phrase "provides no replacement
funds" is biased, because it points out a perceived flaw of the
proposed measure.  
		A ballot title summary must summarize the major effect
of a measure.  The fact that a measure does not itself mention
its fiscal effects does not preclude the Attorney General from
doing so.  See Nelson v. Roberts, 309 Or 499, 505-06, 789 P2d 650
(1990) (permissible to inform electorate of major loss of revenue
to general fund).  The phrase "reduces state income tax revenues
and provides no replacements funds" summarizes the effect of
proposed measure in an impartial manner.  It informs the voters
that the proposed measure will cause a reduction in state income
tax revenues and that this reduction will not be offset by any
corresponding increase provided for in the proposed measure.  The
Attorney General's summary substantially complies with the
requirements of ORS 250.035(2)(d).  Accordingly, we certify the
following ballot title to the Secretary of State:

AMENDS CONSTITUTION:  MAKES DEDUCTIBLE
ON OREGON PERSONAL INCOME TAX RETURNS ALL
TAXES 
CALCULATED AS PERCENTAGE OF INCOME
		RESULT OF "YES" VOTE:  "Yes" vote makes deductible
on Oregon personal income tax returns federal, state
and local taxes calculated as percentage of income;
provides ten-year phase-in.
		RESULT OF "NO" VOTE:  "No" vote rejects amending
constitution to make deductible on Oregon tax returns taxes
calculated as percentage of income; retains partial
deduction for federal income taxes.
		SUMMARY:  Amends constitution.  Currently,
individuals may deduct up to $5,000 ($2,500 if married,
filing separately) of federal income taxes paid from
taxable income on Oregon income tax returns.  No other
federal, state or local taxes calculated as percentage
of personal income are deductible.  Measure makes all
taxes calculated as percentage of income deductible on
Oregon income tax returns.  Defines taxes as FICA,
Medicare, self-employment and income taxes. 
Establishes phase-in for new deductions beginning 2003
with 10 percent deduction and increasing 10 percent
each year.  Prohibits implementation to affect "kicker"
refunds due taxpayers for biennium in which measure is
approved.  Prohibits legislature from altering current
partial deductibility of any affected tax.  Reduces
state income tax revenues and provides no replacement
funds.  Other provisions.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).